Case: 14-12270   Date Filed: 03/30/2015   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 14-12270
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:14-cv-60922-JIC



RAYMOND ANTHONY HANNA,

                                                          Plaintiff-Appellant,

                                versus

STATE OF FLORIDA,
CARLOS REBOLLO,
MARK SPIESER,
PERRY THURSTON,
DAVID MAX, et al.,

                                                       Defendants-Appellees.

                      ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (March 30, 2015)
              Case: 14-12270     Date Filed: 03/30/2015   Page: 2 of 4


Before TJOFLAT, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Raymond Anthony Hanna appeals pro se from the district court’s sua sponte

dismissal of his case for noncompliance with the court’s order to show cause why

the case should not be closed for Hanna’s failure to pay the filing fee, move to

proceed in forma pauperis, or otherwise demonstrate why he should not be

required to pay the fee. On appeal, Hanna appears to challenge the district court’s

order closing the case and denying his motion for the appointment of counsel.

      We review the dismissal of a lawsuit for failure to comply with the rules of

the court for an abuse of discretion. Betty K Agencies, Ltd. v. M/V MONADA, 432

F.3d 1333, 1337 (11th Cir. 2005). Under the Federal Rules of Civil Procedure, a

court may dismiss a case when the plaintiff fails to comply with procedural rules or

a court order. Fed. R. Civ. P. 41(b). A federal district court has the inherent power

to dismiss a case sua sponte under Rule 41(b). Chambers v. NASCO, Inc., 501

U.S. 32, 48–49, 111 S.Ct. 2123 (1991). Although we liberally construe pro se

pleadings, pro se litigants are nonetheless required to conform their pleadings to

procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      Hanna filed a lawsuit against the State of Florida and eight individual

defendants alleging deprivations of various constitutional rights in violation of 42

U.S.C. § 1983. He moved for an order appointing counsel pursuant to 28 U.S.C. §


                                          2
              Case: 14-12270     Date Filed: 03/30/2015    Page: 3 of 4


1915(e)(1). Because Hanna had neither paid the filing fee nor moved to proceed in

forma pauperis, the district court issued an order for Hanna to show cause why the

case should not be closed. The order stated that

      by May 9, 2014, Plaintiff shall SHOW CAUSE why the Court should
      not close this case due to Plaintiff’s failure to pay the filing fee.
      Instead of filing a show-cause response, Plaintiff may pay the filing
      fee or submit a motion to proceed in forma pauperis by May 9, 2014.
      . . . Should Plaintiff fail to meet the May 9, 2014, deadline, the Court
      will close this case.

Order to Show Cause, Apr. 24, 2014 (DE 6).

      On April 28, 2014, Hanna filed a “Motion to Show Cause File Response for

Fee’s and Cost,” which the district court construed as a response to the show-cause

order. The largely unintelligible motion provided no explanation for Hanna’s

failure to pay the filing fee. The next day the district court closed the case. A

week after the case was closed, Hanna moved in the district court to proceed in

forma pauperis. Before any action was taken on the motion, Hanna filed a notice

of appeal.

      Upon review of the record and consideration of Hanna’s brief, we affirm. In

the show-cause order, the district court provided Hanna with three options: show

cause why the case should not be dismissed, pay the filing fee, or submit a motion

to proceed in forma pauperis. Hanna elected to pursue the first option. But

because his response failed to show cause why his case should not be dismissed,

the district court acted within its discretion by closing the case. See Betty K
                                           3
                Case: 14-12270        Date Filed: 03/30/2015       Page: 4 of 4


Agencies, 432 F.3d at 1337; Fed.R.Civ.P. 41(b). Once the court decided to close

the case, it properly denied Hanna’s motion for the appointment of counsel as moot

because the case was no longer pending.1 Accordingly, we affirm.

       AFFIRMED.




1
 Hanna’s motion to proceed in forma pauperis, filed after the district court closed the case, has
not been ruled upon and thus is not before us on appeal.
                                                4